Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 8 May 1787
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentlemen
            Grosvenor Square May 8. 1787
          
          I have this Moment, four O Clock, your Letter of the 4.— I have this forenoon Sent to the Post Office two Letters for you. The Board of Treasury have not been unmindful of you: But you will See, that I am miserably disappointed. The Interest must at all Events be paid at the day, if possible. You must, I think be convinced, that before another Year, there can be no difficulty. Can a new Loan be opened for Money enough to pay the Interest in June and again in Februry? if it can I will Sign the Contract by Virtue of my Full Power, and Congress will no doubt ratify it. Perhaps five hundred thousand Guilders might be obtained. or two or three hundred only. You must advertise the Interest to be paid at the day at all Events, provided the Money can be borrowed of others, or advanced by yourselves.
        